DETAILED ACTION
Receipt of Arguments/Remarks filed on June 21 2021 is acknowledged. Claim 5 was cancelled. Claims 1 and 4 were amended. Claims 15-20 were added.  Claims 1-4 and 6-20 are pending. Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 28 2019. Claims 1-4, 6 and 13-20 are directed to the elected invention.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

New and Modified Rejections Necessitated by the Amendments filed June 21 2021

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 13-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shimp et al. (USPGPUB No. 20040146543, cited in the Office action mailed on May 3 2019) as evidenced by The University of Western Australia (2009, cited in the Office action mailed on May 3 2019) in view of Cima et al. (US Patent No. 5518680, cited in the Office action mailed on 11/19/2019).
Applicant Claims
	The instant application claims an extracellular matrix (ECM) mixture comprising from about 5% to about 73% by weight of ECM material having a particle size less than 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Shimp et al. is directed to the synthesis of a bone-polymer composite material.  Claimed is a method of producing a bone-polymer composite comprising a plurality of bone particles and combining the bone particles with a precursor of a biocompatible polymer (claim 1).  The bone particles include non-demineralized (i.e. fully mineralized) particles (claim 5).  The bone particles include cancellous bone (claim 6).  The amount of bone particles of the composite include from about 1 to about 25% (claim 8), about 26 to about 50% (claim 9) and about 51 to about 75% (claim 10).  Polymers formed include polycaprolactones (synthetic polymer) (claim 26).  Non-demineralized bone particles bring about new bone ingrowth by osteoconduction (paragraph 0036).  For non-demineralized bone, both elongated particles and regularly shaped particles will increase the stiffness and fracture toughness of the polymer matrix (paragraph 0066).  The composite may be polymerized in any shape include bones such as nasal, vertebra, etc. (paragraph 0075).  The bone particles can be powdered bone particles possessing a wide range of particle sizes ranging from relatively fine powders to coarse grains and even larger chips.  In one embodiment, powdered bone particles can range in average from about 0.05 to about 1.2 mm (50 microns to 1200 microns) (paragraph 0029).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)

	While Shimp et al. suggest anatomically shaped scaffolds, Shimp et al. does not expressly teach a porous matrix.  While Shimp et al. suggests a wide range of particle sizes can be utilized, Shimp et al. does not expressly teach particle size less than 40 microns.  Shimp et al. also does not expressly teach the combination can be used in 3D printing.  However, these deficiencies are cured by Cima et al.
	Cima et al. is directed to tissue regeneration matrices by solid free form fabrication techniques.  Tissue regeneration devices must be porous with interconnected pores to allow cell and tissue penetration.  Factors such as pore size, shape and tortuosity can all affect tissue ingrowth but are difficult to control using standard processing techniques.  Taught are structure which are composites of inorganic materials which polymers which have defined pore sizes, shapes and orientations (columns 1-2, lines 65-67 and 1-2).  Solid free-form fabrication (SFF) methods are used to manufacture devices for allowing tissue regeneration and for seeding and implanting cells to form organ and structural components which can additional provide controlled release of bioactive agents.  The SFF methods can be used with a variety of polymeric, inorganic and composite materials (column 2, lines 29-36).  Examples of SFF methods include three dimensional printing which is preferred (column 2, lines 37-49).  Binders include polymers such as polycaprolactone (column 8, lines 35-38).  Bioactives include those having a structure role such as hydroxyapatite crystals in a matrix for bone regeneration (column 9, lines 55-67).  Calcium phosphate 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shimp et al. and Cima et al. utilize precursors that form polycaprolactone with fully mineralized (i.e. non-demineralized) cancellous bone particles.   It would have been obvious to one of ordinary skill in the art to try any of the specifically taught polymers and bone particles as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).  One skilled in the art would have been motivated to utilize non-demineralized particles for the increase in strength and toughness as taught by Shimp et al.  Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shimp et al. and Cima et al. and form an anatomically-shaped porous scaffold.  One skilled in the art would have been motivated to utilize a porous scaffold to allow for cell and tissue penetration as taught by Cima et al.  One skilled in the art would have a reasonable expectation of success as Cima et al. teaches utilizing similar material to Shimp et al. to form a composite which is what Shimp et al. forms.  
Regarding the claimed amount of ECM material, Shimp et al. teaches an overlapping amount.  Since Shimp et al. teaches an overlapping amount of ECM material, they necessarily teach an overlapping amount of polymer.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.  It is generally noted that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). NOTE: MPEP 2144.05.
Regarding the claimed ECM particle size, Cima et al. teaches an overlapping range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.  

Regarding claims 13-14, Cima et al. specifically teaches a 3D printing process with the same or similar components of the composite taught in Shimp et al.  Therefore, the mixture is compatible with 3D printing.  Using a 3D printing as taught by Cima et al. allows for better control of processing conditions to form a porous structure making it a preferable choice for fabricating a scaffold.

Claims 1-4, 6 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimp et al. as evidenced by The University of Western Australia in view of Cima et al. as applied to claims 1-4, 6, 13-14 and 19 above and in further view of Karageorgiou et al. (Biomaterials, 2005), Temple et al. (J Biomed Mater Res Part A, 2014, cited on PTO Form 1449) and Ercan et al. (WO 2014190349 A2).

Applicant Claims
	The instant application claims the scaffold comprises a pore size of about 800 µm.  The instant application claims the scaffold has a porosity of about 60 %.  The instant application claims the scaffold has a root-mean-square roughness value having a range from about 40 nm to about 60 nm. The instant application claims the scaffold has a root-mean-square roughness value of about 50 nm.  The instant application claims the scaffold comprises a three-dimensional printed lattice structure.  
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Shimp et al., The University of Western Australia and Cima et al. are set forth above.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	Shimp et al. does not specify a pore size, porosity, root-mean-square (RMS) roughness value, or lattice structure.  However, these deficiencies are cured by Karageorgiou et al., Ercan et al. and Temple et al.
	Karageorgiou et al. is directed to the porosity of 3D biomaterial scaffolds and osteogenesis.  A key component in tissue engineering for bone regeneration is the scaffold that serves as a template for cell interactions and the formation of bone-extracellular matrix to provide structural support to the newly formed tissue (page 5475, first sentence).  It is necessary for porosity in bone regeneration as no new bone formed on solid particles while in porous scaffolds direct osteogenesis occurred (page 5476, 2, first paragraph).  Higher porosity and pore size result in greater bone ingrowth (abstract and section 5.2).  Porosities range from 30 to 97% and pore size from 2 to 800 microns (table 6).  In general, high porosity and large pores enhance bone ingrowth and osseointegration of the implant after surgery (section 7).  
	Temple et al. is directed to engineering anatomically shaped vascularized bone grafts with hASCs and 3D-printed PCL scaffolds.  Figure 1 shows a lattice structure of the 3D printed scaffold.  Figure 2 shows infill densities ranging from 20 to 80%.  Pore size of about 800 µm, cell aggregates were dispersed evenly through the scaffold pores.  For greater pore sizes, aggregates tended to settle to the bottom of the scaffolds and for 
	Ercan et al. is directed to nanomaterials for the integration of soft into hard tissue.  Scaffolds of poly(L-lactic acid) or polycaprolactone are taught (page 7, lines 1-8).  The nanocomposites are for bone tissue applications (page 8, line 26).  The surface topology was observed.  An RMS surface roughness in the range of 5 to 300 nm is preferable in order to promote cell adhesion and proliferation on the surface of the enthesis regeneration (page 9, lines 2-5).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shimp et al., The University of Western Australia, Cima et al., Ercan et al., Temple et al. and Karageorgiou et al. and manipulate the porosity, pore size and roughness.  One skilled in the art would have been motivated to manipulate these parameters in order to achieve the desired amount of cell adhesion, cell proliferation and bone growth as taught by Ercan et al., Temple et al. and Karageorgiou et al.  Since Cima et al. recognizes that porosity and pore size can be manipulated with 3D printing and Temple et al. recognizes the claimed porosity and pore size can be achieved via 3D printing of polycaprolactone, there is a reasonable expectation that such porosity and pore size claimed can be achieved.  Since a lattice structure is achieved with 3D printing as taught by Temple et al., one would expect that such would occur.  Ercan et al., Temple et al. and Karageorgiou et al. suggest an overlapping porosity, pore size and roughness.  In the case where the claimed ranges "overlap or lie inside ranges prima facie case of obviousness exists. See MPEP 2144.05.

Response to Arguments
Applicants’ arguments filed June 21 2021 have been fully considered but they are not persuasive. 
Applicants’ argues that (1) Figures 1A-1D of the instant application are examples of the presently disclosed 3D-printed ECM scaffolds formed of the ECM mixture.  One skilled in the art would recognize that the RCM material in the mixture promotes bone or organ regeneration and that the higher the concentration of ECM material in the scaffolds, the better the bone or organ regeneration.  The instant inventors have unexpectedly discovered that certain percentages of ECM material, e.g. 85% by weight, the scaffold becomes irregular whereas scaffolds comprising 5, 30 and 70% ECM retain their shape.  It is argued that the criticality of the claimed range is further exemplified in Figure 3.  It is argued that one skilled in the art would not have anticipated the precipitous drop in print quality upon going to 85% ECM.  It is argued that a general level of operability of the prior art reference is required to make a prima facie case of obviousness.  It is argued that Shimp does not meet this standard.  It is argued that the cited prior art does not suggest the claimed combination.
Regarding applicants’ arguments, firstly, claim 1 is directed to a mixture.  The claim does not require that this mixture is utilized in 3D printing.  Only claims 14 and 20 recite a 3D printed process.  Secondly, the examples in the specification only utilize a single biocompatible polymer and single ECM material.  However, claim 1 and other In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). Note: MPEP 716.02(d).  Thus, it has not been shown that such purported unexpected effect would occur over the full scope of the claims.  The examiner directs In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).  Also see MPEP 716.07.  The examiner further points to MPEP 2121.01 (II): “Even if a reference discloses an inoperative device, it is prior art for all that it teaches.”  Shimp et al. clearly teaches the formation of a composite material.  One skilled in the art would choose concentrations of bone particles as well as polymers which can form composite material.  Thus, one skilled in the art would recognize that the correct concentrations within the taught range could be utilized and only choose those concentrations which form a composite material.  Finally, while Applicants show a difference the formation of a scaffold utilizing 3D printing between 70% and 85%.  The upper limit taught in Shimp et al. is 75%.  These concentrations do not establish that 75% would not work in a 3D printing process.  Additionally, the data in the instant specification just determines the optimal amount of ECM material in forming a composite from 3D printing.  Cima et al. recognizes the use of both inorganic and organic material which can be utilized in 3D printing.  Clearly, if a scaffold for bone growth is desired and one skilled in the art is making such a scaffold via 3D printing, one skilled in the art would manipulate the amounts in order to form the scaffold.  Ultimately the argued “critical” amount is that if you go to 80%, the print quality drops.  The scaffold can still form.  The data doesn’t establish that the scaffold can’t be used in the manner desired.  While the arguments state it can’t be used as an anatomically shaped scaffold, the arguments do not provide evidence of such.  Thus, the data in the specification is not sufficient to establish the unexpectedness of the claimed invention 

Claims 1-4, 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Winterbottom et al. (USPGPUB No. 20070191963, cited in the action mailed on 11/30/18) as evidenced by The University of Western Australia.
Applicant Claims
The instant application claims an extracellular matrix (ECM) mixture comprising from about 5% to about 70% by weight of ECM material having a particle size less than about 400 microns and from about 30% to about 95% by weight of a biocompatible synthetic polymer material wherein the biocompatible synthetic polymer material is selected from a particular Markush group.  
	The instant application claims an anatomically-shaped porous extracellular matrix (ECM) scaffold comprising the extracellular matrix (ECM) mixture.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Winterbottom et al. is directed to injectable and moldable bone substitute materials.  Claimed is a composite comprising a plurality of bone-derived particles and a polymer (claim 1).  Polymers include polycaprolactone (claim 52).  The bone particles are non-demineralized and cancellous bone (claims 105-106).  The composites comprise 40 to 70% particles by weight (claim 112).  The composite can include a porogen that upon implantation or prior to implantation diffuses, dissolves and/or degrades to leave a pore in the composite.  The resulting porosity generated allows a shape that can be placed into a tissue site (paragraph 0140).  Example 1 shows a 50:50 mixture of bovine bone fibers and polycaprolactone which was injected into a cortical defect.  The composite molded itself to the shape of the defect (paragraph 0150).  The particles have an average size of about 10 to about 1000 microns in diameter with a preferable average size of about 20 to about 800 microns in diameter (paragraph 0009).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Winterbottom et al. teaches non-demineralized cancellous bone particles, Winterbottom et al. does not exemplify their combination with polycaprolactone.  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize polycaprolactone with fully mineralized (i.e. non-demineralized) cancellous bone particles.   It would have been obvious to one of ordinary skill in the art to try any of the specifically taught polymers and bone particles as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).  Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to shape the composite into an anatomical shape.  Since the composite is designed for bone repair and Winterbottom et al. suggest injection to defect sites, one skilled in the art would have been motivated to manipulate the shape depending on the area that needed to be repaired.  
Regarding the claimed amount of ECM material, Winterbottom et al. teaches an overlapping amount.  Since Winterbottom et al. teaches an overlapping amount of ECM material, they necessarily teach an overlapping amount of polymer.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.  It is generally noted that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). NOTE: MPEP 2144.05.
Regarding the claimed size of the ECM material, Winterbottom et al. teaches an overlapping range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
.  

Claims 1-4, 6, 13-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Winterbottom et al. as evidenced by The University of Western Australia as applied to claims 1-4, 6 and 19 above and in view of Cima et al.
Applicant Claims
	The instant application claims the mixture is compatible with three-dimensional printing.  The instant application claims the scaffold is fabricated by a 3D printing process.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Winterbottom et al. are set forth above.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Winterbottom et al. teaches a porous scaffold, Winterbottom et al. does not expressly teach a 3D printing process.  However, this deficiency is cured by Cima et al.
	The teachings of Cima et al. are set forth above.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Winterbottom et al. and Cima et al. and utilize a 3D printing process to form the scaffold.  Since Cima et al. teaches that 3D printing allows for better control of processing conditions to form a .

Claims 1-4, 6 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Winterbottom et al. as evidenced by The University of Western Australia in view of Cima et al. as applied to claims 1-4, 6, 13-14 and 19 above and in further view of Karageorgiou et al. (Biomaterials, 2005), Temple et al. (J Biomed Mater Res Part A, 2014, cited on PTO Form 1449) and Ercan et al. (WO 2014190349 A2).
Applicant Claims
	The instant application claims the scaffold comprises a pore size of about 800 µm.  The instant application claims the scaffold has a porosity of about 60 %.  The instant application claims the scaffold has a root-mean-square roughness value having a range from about 40 nm to about 60 nm. The instant application claims the scaffold has a root-mean-square roughness value of about 50 nm.  The instant application claims the scaffold comprises a three-dimensional printed lattice structure.  
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Winterbottom et al., The University of Western Australia and Cima et al. are set forth above.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	Winterbottom et al. does not specify a pore size, porosity, root-mean-square (RMS) roughness value, or lattice structure.  However, these deficiencies are cured by Karageorgiou et al., Ercan et al. and Temple et al.
	The teachings of Karageorgiou et al., Ercan et al. and Temple et al. are set forth above.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Winterbottom et al., Cima et al., Ercan et al., Temple et al. and Karageorgiou et al. and manipulate the porosity, pore size and roughness.  One skilled in the art would have been motivated to manipulate these parameters in order to achieve the desired amount of cell adhesion, cell proliferation and bone growth as taught by Ercan et al., Temple et al. and Karageorgiou et al.  Since Cima et al. recognizes that porosity and pore size can be manipulated with 3D printing and Temple et al. recognizes the claimed porosity and pore size can be achieved via 3D printing of polycaprolactone, there is a reasonable expectation that such porosity and pore size claimed can be achieved.  Since a lattice structure is achieved with 3D printing as taught by Temple et al., one would expect that such would occur.  Ercan et al., Temple et al. and Karageorgiou et al. suggest an overlapping porosity, pore size and roughness.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.

Response to Arguments
Applicants’ arguments filed June 21 2021 have been fully considered but they are not persuasive. 
Applicants argue that none of the embodiments exemplified by Winterbottom demonstrate the use of ECM material having a particle size less than about 40 microns.  Winterbottom teaches a composite that is moldable or flowable, Winterbottom does not teach 3D printing.  Applicants again refer to the teachings of Winterbottom that discuss the various ratios of bone/polymer utilized.  It is argued that the 65/35 bone/polymer composites were more difficult to prepare.  This ratio was rated a 3.  It is argued that one skilled in the art could not have predicted that the composite of Winterbottom could be used to form the presently claimed anatomically shaped porous extracellular matrix scaffold by 3D printing.
Regarding applicants’ arguments, firstly, the rejection is made under 103 and does not need to exemplify all embodiments, only suggest.  “Disclosed examples and preferred embodiments do not constitute a teaching away from the broader disclosure or non-preferred embodiment.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  MPEP 2123.  Thus, while Winterbottom et al. does not exemplify ECM material with the particle size claimed, Winterbottom et al. generally teaches the particles have an average size of about 10 to about 1000 microns with a preferable average size of about 20 to 800 microns which clearly overlaps the instantly claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.  None of Applicants arguments establish the unexpectedness of the claimed particle size.  Secondly, while paragraph See In re Gurley, 27 F.3d 551, 553 (Fed. Cir. 1994) (“A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.”).  Therefore, while the 65% bone particles was graded slightly less than the 50% bone particles, the full disclosure of Winterbottom suggests that amounts up to 70% particles is acceptable.  These concentrations fall squarely within the instantly claimed range.   “The arguments of counsel cannot take the place of evidence in the record.” In re Schulze, 346 F.2d 600, 145 USPQ 716, 718 (CCPA 1965), In re Huang, 40 USPQ 2d 1685 (Fed. Cir. 1996), In re De Blauwe et al., 222 USPQ 191, (Fed. Cir. 1984).  While Applicants contend the material of Winterbottom et al. can’t be utilized 3D printing, Applicants have not actually provided any evidence that such is true.  Thus, Applicants arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616